       Case 2:20-cv-01725-TLN-DB Document 7 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID K. EASTMAN,                                 No. 2:20-cv-01725-TLN-DB
12                     Petitioner,
13          v.                                         ORDER
14   PATRICK COVELLO, ACTING
     WARDEN,
15
                       Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The matter was referred to a United States
19
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On October 20, 2020, the magistrate judge issued findings and recommendations herein
21
     which were served on Petitioner and which contained notice to Petitioner that any objections to
22
     the findings and recommendations were to be filed within thirty days. (See ECF No. 6 at 2.)
23
     Petitioner has not filed objections to the findings and recommendations.
24
            The Court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
     ///
28
                                                      1
      Case 2:20-cv-01725-TLN-DB Document 7 Filed 12/08/20 Page 2 of 2


 1          1. The findings and recommendations issued October 20, 2020 (ECF No. 6), are

 2   ADOPTED in full, and

 3          2. This action is DISMISSED without prejudice for failure to file an application to

 4   proceed in forma pauperis, or in the alternative, to pay the filing fee.

 5   DATED: December 7, 2020

 6

 7

 8

 9                                                                  Troy L. Nunley
                                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
